___________

     No. 95-3021
     ___________


United States of America,   *
                            *
           Appellee,        *
                            *
     v.                     *
                            *
Charles McMasters, Jr.,     *
                            *
           Appellant.       *

     ___________
                                Appeals from the United States
     No. 95-3023                District Court for the
     ___________                Southern District of Iowa.


United States of America,   *
                            *
           Appellee,        *
                            *
     v.                     *
                            *
Reginald Arline,            *
                            *
           Appellant.       *

     ___________

     No. 95-3024
     ___________


United States of America,   *
                            *
           Appellee,        *
                            *
     v.                     *
                            *
Steven Johnson,             *
                            *
           Appellant.       *
     ___________

     No. 95-3061
     ___________

United States of America,              *
                                       *
           Appellee,                   *
                                       *
     v.                                *
                                       *
Jimmy Foley,                           *
                                       *
           Appellant.                  *

                                  ___________

                   Submitted:     February 16, 1996

                         Filed:   August 2, 1996
                                  ___________

Before WOLLMAN, HEANEY, and MAGILL, Circuit Judges.

                                  ___________

MAGILL, Circuit Judge.


     Charles McMasters, Jr., Reginald Arline, Steven Johnson, and Jimmy
Foley (defendants) were convicted following a jury trial in the district
court1 of conspiracy to distribute marijuana and cocaine base in violation
of 21 U.S.C. § 846, conspiracy to commit arson in violation of 18 U.S.C.
§ 371, carrying a destructive device during and in relation to a drug
trafficking crime in violation of 18 U.S.C. § 924(c)(1), and carrying a
destructive device during and in relation to a crime of violence in
violation of 18 U.S.C. § 924(c)(1).    Foley was also convicted of carrying
a firearm during and in relation to a crime of violence, in violation of
18 U.S.C. § 924(c)(1).   Defendants appeal their convictions, arguing that
there was no federal jurisdiction to convict them for conspiracy to commit
arson because of an insufficient connection to




     1
     The Honorable Harold D. Vietor, United States District Judge
for the Southern District of Iowa.

                                      -2-
interstate commerce, that there was insufficient evidence to convict them
of a conspiracy to distribute cocaine base, that their convictions for
conspiracy to commit arson and for using and carrying a destructive device
during and in relation to a crime of violence and during a drug trafficking
crime were duplicative, and that the district court abused its discretion
in dismissing a juror and in issuing two jury instructions.              McMasters also
argues that the district court abused its discretion in denying him a
continuance.    We affirm.


                                          I.


     At 3:20 a.m. on Monday, August 1, 1994, a bomb exploded in the
driveway of a house at 635 Eighth Avenue South in Clinton, Iowa, destroying
two unoccupied vehicles.      A second bomb was thrown through the living room
window of the residence, but failed to detonate.                   Ulysses Burns, a
purported drug dealer, his girlfriend, who was renting the house, and three
small children were asleep in the living room when the bomb was thrown into
the house.


     Following    an    investigation,     police      arrested   the    defendants   in
connection with the bombing and for a related drug conspiracy.                 According
to testimony at trial, the defendants, who were allegedly members of the
Gangster   Disciples    gang,   were   engaged    in    the   business    of   marijuana
distribution    and    were   beginning    to    branch    out    into   cocaine    base
distribution.   Defendants had targeted Burns for assassination because, as
a rival drug dealer, he had refused to pay them a "tax" on illegal drug
sales.   In late July 1994 Foley, while the other defendants and other gang
members watched, constructed three pipe bombs.           The bombs were constructed
from lengths of pipe purchased by McMasters and Foley on July 27, 1994,
from smokeless gunpowder stolen during a burglary of a private home on June
28, 1994, and from lengths of fuse purchased at McMasters' request.                   To
test the bomb design, McMasters, Foley, and other gang members detonated
one of the bombs outside of town.




                                          -3-
     Prior to the actual bombing, the defendants made an aborted attempt
to bomb Burns's residence.     McMasters, Arline, and Johnson went to Chicago
to have an alibi.      Foley, carrying a handgun, and two other gang members
went to Burns's residence to carry out the bombing.                 One of Foley's
associates   refused    to   complete   the   bombing,   however,   and   the   group
retreated.   The other defendants returned from Chicago the next day.            There
was no witness testimony as to who ultimately bombed Burns's residence.


     The defendants were indicted by a grand jury on counts of conspiracy
to distribute marijuana in violation of 21 U.S.C. § 846, conspiracy to
distribute cocaine base in violation of 21 U.S.C. § 846, conspiracy to
commit arson in violation of 18 U.S.C. § 371, carrying a destructive device
during and in relation to a drug trafficking crime in violation of 18
U.S.C. § 924(c)(1), and carrying a destructive device during and in
relation to a crime of violence in violation of 18 U.S.C. § 924(c)(1).
Foley was also indicted on a count of carrying a firearm during and in
relation to a crime of violence in violation of 18 U.S.C. § 924(c)(1).             The
defendants, represented by public defenders, pled not guilty to all
charges, and the case was scheduled for a jury trial.


     Several days prior to trial McMasters, who had retained private
counsel, sought a continuance of the trial date so that his attorney would
have time to prepare for trial.     The district court denied the continuance,
and McMasters was represented by a public defender during trial.                On the
last day of trial, the jury panel's sole African-American became ill.             Over
the defendants' objections, the court dismissed the juror, and replaced her
with an alternate.




                                        -4-
     The defendants were convicted on all counts2 and were sentenced by
the court at a subsequent sentencing hearing.         McMasters received a
sentence of 423 months, Arline received a sentence of 430 months, Johnson
received a sentence of 444 months, and Foley received a sentence of 477
months.    The defendants were also ordered to pay special assessment costs
and restitution and, following their prison sentences, to serve five years
of supervised release.    Defendants now appeal their convictions.


                                     II.


     Defendants were convicted under 18 U.S.C. § 371 for conspiracy to
commit arson, a violation of 18 U.S.C. § 844(i).3   Relying on United States
v. Lopez, 115 S. Ct. 1624 (1995), defendants argue on appeal that § 844(i)
is facially unconstitutional because it is beyond Congress's Commerce
Clause authority.     We review de novo the constitutional challenge of a
statute.    See United States v. Bates, 77 F.3d 1101, 1104 (8th Cir. 1996).


     In Lopez, the Supreme Court held that the Gun Free School Zones Act,
18 U.S.C. § 922(q), exceeded Congress's authority under




     2
      Although the defendants had been indicted on separate counts
of conspiracy to distribute marijuana in violation of 21 U.S.C.
§ 846 (Count 1) and conspiracy to distribute cocaine base in
violation of 21 U.S.C. § 846 (Count 2), the district court
concluded that "[t]he evidence established, and the government
concedes, that Counts 1 and 2 charged defendants with the same
conspiracy, a single conspiracy to distribute both marijuana and
cocaine base." Record at 12. Because of this, the district court
held that "the judgment of this case will reflect a conviction of
one crime, not two, in respect to Counts 1 and 2." Id.
     3
         18 U.S.C. § 844(i) provides penalties for:

     Whoever maliciously damages or destroys, or attempts to
     damage or destroy, by means of fire or an explosive, any
     building, vehicle, or other real or personal property
     used in interstate or foreign commerce or in any activity
     affecting interstate or foreign commerce . . . .

                                    -5-
the Commerce Clause.       The Court noted that, under its commerce power,
Congress may: (1) regulate the use of the channels of interstate commerce;
(2) regulate and protect the instrumentalities of interstate commerce, or
persons or things in interstate commerce, even though a threat may come
only   from intrastate activities; (3) regulate those activities that
substantially affect interstate commerce.                See Lopez, 115 S. Ct. at 1629-
30.    The Court briefly concluded that the activity regulated by the
statute, possession of guns within 1000 feet of a school, did not fit
either of the first two categories, and focused its analysis on the third
category.


       The Lopez Court concluded that the statute could not "be sustained
under our cases upholding regulations of activities that arise out of or
are connected with a commercial transaction, which viewed in the aggregate,
substantially affects interstate commerce."               Id. at 1631.    The Court noted
that the statute contained "no jurisdictional element which would ensure,
through case-by-case inquiry, that the [activity] in question affects
interstate   commerce,"        id.   at   1631,    and     that   Congress   had   made   no
legislative findings that the activity so affected interstate commerce.
See id. at 1631-32.        Without a more definite connection to interstate
commerce, upholding the statute would allow Congress to "regulate not only
all violent crime, but all activities that might lead to violent crime,
regardless of how tenuously they relate to interstate commerce," id. at
1632, which exceeded the proper limits of the federal government's power.


       Unlike the statute at issue in Lopez, 18 U.S.C. § 844(i) does contain
a requirement that property be "used in interstate or foreign commerce or
in any activity affecting interstate or foreign commerce . . . ."                         In
addition, the legislative history of § 844(i) reflects Congress's concern
that   it   not   exceed   its       Commerce     Clause    authority,    and    Congress's
determination     that   the    statute    was     necessary      to   protect   interstate
commerce.    See 116 Cong. Rec.




                                            -6-
35198, 35359 (1970), quoted in Russell v. United States, 471 U.S. 858, 861-
62, n.9 (1985).     Finally, it is clear that Congress has authority to
protect those buildings which are the situs of "commercial transaction[s],
which viewed in the aggregate, substantially affects interstate commerce."
Lopez, 115 S. Ct. at 1631.        Although the applicability of § 844(i) in
various circumstances may be "threaten[ed by] legal uncertainty," Lopez,
115 S. Ct. at 1664 (Breyer, J., dissenting), we conclude that § 844(i) on
its face is constitutional.      See United States v. Sherlin, 67 F.3d 1208,
1214 (6th Cir. 1995) (under Lopez, Congress did not exceed its Commerce
Clause authority in enacting § 844(i)) (arson of a college dormitory),
cert. denied, 116 S. Ct. 795 (1996).


     Defendants contend that, even if facially constitutional, § 844(i)
could not be constitutionally applied in this case because the object of
the arson conspiracy was a private residence and was thus not in the stream
of interstate commerce.     We disagree.      Burns's residence was a rental unit
which received some utilities from out-of-state.         Unlike the possession of
a firearm at issue in Lopez, rental real estate represents an ongoing
commercial enterprise, which frequently has interstate connections.            There
is little question that Congress may regulate other aspects of residential
rental real estate, see, e.g., the Fair Housing Act, 42 U.S.C. §§ 3601-3631
(discrimination in housing).      In Russell v. United States, 471 U.S. 858
(1985),   a   unanimous     Supreme   Court     held   that   §   844(i)   could   be
constitutionally applied to the arson of an apartment building, noting that
"the statute only applies to property that is 'used' in an 'activity' that
affects commerce.    The rental of real estate is unquestionably such an
activity."    Id. at 862.


     The Russell decision has not been formally overruled, and in United
States v. Martin, 63 F.3d 1422 (7th Cir. 1995), the Seventh Circuit,
although noting the decision in Lopez, relied on Russell




                                       -7-
in holding that rental real estate constitutes an interstate commerce
activity for § 844(i).     Martin, 63 F.3d at 1426-28.   The cases relied on
by defendants, United States v. Pappadopoulos, 64 F.3d 522, 527-28 (9th
Cir. 1995) (holding that out-of-state source for natural gas was an
insufficient nexus to interstate commerce to allow prosecution under 18
U.S.C. § 844(i) for arson of a private home), and United States v. Denalli,
73 F.3d 328, 330-31 (11th Cir. 1996) (per curiam) (holding that occasional
use of home computer for business purpose was an insufficient nexus to
interstate commerce to allow prosecution under § 844(i) for arson of
private home), are not inapposite.      These cases did not involve rental
property, nor did they suggest that Russell is no longer good law.


        We do not believe that Lopez overruled Russell sub silentio; it is
possible, however, that Lopez limited the reach of § 844(i) by articulating
a more stringent standard.    If the rented house falls within the reach of
Congress's Commerce Clause powers, it must have been used in an activity
substantially affecting interstate commerce.       See Lopez, 115 S. Ct. at
1630.    We hold that the rental status of Burns's residence provided the
necessary nexus to interstate commerce for federal jurisdiction over the
defendants' conspiracy to commit arson.     In other words, renting a house
is the sort of economic activity that might, through repetition elsewhere,
substantially affect interstate commerce.    See id. at 1634.   Therefore, the
defendants' convictions for this crime were constitutional exercises of
federal authority.


                                     III.


        Defendants argue that there was insufficient evidence to convict them
of conspiring to distribute cocaine base.    In reviewing the sufficiency of
the evidence in a criminal case, we will uphold a jury finding of guilt if,
taking    the evidence in the light most favorable to the verdict, a
reasonable juror could have found the defendants guilty beyond a reasonable
doubt.    See United




                                     -8-
States v. Tran, 16 F.3d 897, 903 (8th Cir. 1994).


     To convict defendants of conspiracy, the government had to prove (1)
that a conspiracy existed; (2) that the defendants knew of the conspiracy;
and (3) that the defendants knowingly became a part of the conspiracy.       See
United States v. Robbins, 21 F.3d 297, 299 (8th Cir. 1994).             "Once a
conspiracy is established, even slight evidence connecting a defendant to
the conspiracy may be sufficient to prove the defendant's involvement."
Id. (quotations omitted).


     Gang   member   Terry   Steven   Clark   provided   significant   testimony
regarding the alleged conspiracy.     Clark testified that he observed cocaine
powder, supplied by McMasters, being transformed into cocaine base.         See
Trial Tr. at 528-29.      Clark also stated that Arline and Johnson were
"dealing" drugs for McMasters and Foley, and "were getting their stuff
through the same source.     They were getting their stuff from Jim [Foley]
and Chuck [McMasters]."   Id. at 460.    When asked if he was "present on any
times when Steven Johnson or Reginald Arline obtained marijuana from Chuck
[McMasters]," id., Clark stated:


     A.    Right. Yeah, they lived in a house at 2103 North Second
     Street, and I had kept a lot of stuff in my house. I kept
     pounds of dope. We had lots of rocks and coke in there.

           One time I seen Chuck [McMasters] give a bag of 10 rocks
     to Silk [Arline] and giving it to him at my house up there, and
     I seen him giving it to them.


Id. at 460-61.   Although Clark stated that he did not see Foley distribute
cocaine base to Johnson or Arline, id., he did describe Foley's other
involvements with the alleged conspiracy:


     Q.    Were you [Clark] present on any occasions that crack
     cocaine supplies arrived?




                                      -9-
     A.    One time Trent [Schumpert], the governor of this group--
     he's the top leader of our group in Clinton.       He had just
     gotten there at Jim[ Foley]'s house, and I had seen 10 sacks of
     rocks--that's rock cocaine--and I also seen five pounds of pot
     and four ounces of coke. . . . They [rocks of cocaine base]
     were in 10-10 sacks [100 rocks], and they would be distributed,
     you know, at one rock at a time for $30.

     . . . .

     Q.    . . . Were you ever involved in bringing in a shipment of
     either marijuana or crack?

     A.    The closest I got to involved with bringing in one was
     when I went to Chicago with Chuck [McMasters] and Jim [Foley].
     The purpose was to go up there because we had been dry, which
     means we haven't had any drugs for like about a week and a
     half, and they were getting antsy, so I took them up to
     Chicago, to Trent's house, to get it.


Id. at 465-66.    Clark testified that, following the trip to Chicago, he
observed Foley and McMasters in possession of "a couple of ounces of coke."
Id. at 469.


     Clark     testified   that   defendants   planned   to   increase   their
distribution of cocaine base, stating that, "Chuck [McMasters] was arguing
about something, about me not selling the rocks fast enough, so he only
gave us two pounds [of marijuana] instead of five, so that way we pushed
the rocks a little faster."   Id. at 470.   Clark testified that he and other
gang members were to "open up the corner" on Ninth Street to expand on
crack sales:

     Q.    All right. Now, when you say open up the corner, what do
     you mean by that?

     A.    Make it to where everybody knew where it was at, where it
     could be found, and then distribute it real easy, the rock.

     . . . .

     Q.    And did you have any discussions with Chuck [McMasters]
     or Jim [Foley] or Silk [Arline] or Baby G [Johnson] about what
     you needed to do to open up a new




                                     -10-
     area?    I guess were you party to any discussions, not
     necessarily were you initiating discussions, but was it
     something discussed about doing it or how to go about it or
     what you were going to do or what the concern was?

     A.    All right, yes. Down there, you know, we had to figure--
     we figured we would get a little trouble, so they planned that
     we would go down there, and hidden in a rock nearby, there was
     a gun there in case there was trouble. We always discussed
     security. We always had people walking up and down the street
     making sure there wasn't a cop watching you around the corner.
     If there was a cop, everybody would hide everything in case the
     cop came and searched us, and that's how we opened it up, to
     make sure everything was safe.

     Q.    Who developed these plans or approaches?      Who decided
     "this is how we're going to do it"?

     A.    Jim [Foley] decided on the security, making sure the guns
     were there, you know. Chuck [McMasters] initiated that we had
     to sell it, you know, we would have to get rid of this, and he
     made sure there was always people down there . . . .


Id. at 471-72.    Clark went on to describe how McMasters ensured the
cooperation of young children in the cocaine base sales, see id. at 473
(McMasters "made sure everybody was spending time down there . . . . Little
Raymond, he's around 12; Blue coat is around 13 or 14, I think.    They're
pretty young.   And Hector, he's around 11 or 12, and most of the time we
would give them the rocks to hang onto and put in their pockets, because
they would be one of the last to get searched."), and McMasters's,
Arline's, and Johnson's roles as armed guards against rival drug dealers.
See id. at 475 ("Chuck [McMasters] and Silk [Arline] and Baby G [Johnson]
and KeKe [Bryant] and all of them guys were down with guns.   They brought
their guns down. . . . They were just waiting a couple of blocks--waiting
for someone to come out, and if they came out, they would come out shooting
and protect us.").


     In addition to Clark's testimony, Brandon Still testified that he
purchased rocks of cocaine base from McMasters on two occasions.




                                   -11-
See Trial Tr. at 910-12, 916-18.       The cocaine base allegedly purchased from
McMasters was entered into evidence at trial.         Id. at 915, 918.      Finally,
Randy Bell, who allegedly sold drugs for the gang, testified that he and
other members of the gang were "asked to go into new parts of town where
the crack sales was more the thing than marijuana," Trial Tr. at 736, where
he encountered "other people who were not part of [the Gangster Disciple]
group that were also out there selling crack . . . ."          Id.


     According to the witnesses at trial, therefore, the gang as an entity
was in the business of distributing cocaine base.            McMasters prepared,
transported,    and   sold   cocaine    base,   and   supervised   others    in   its
distribution.    Foley supervised security during the distribution of the
cocaine base.    Arline sold the cocaine base given him by McMasters, and
Johnson, who was also a drug seller, acted as an armed guard.            Defendants
contend that these witnesses were unreliable because they were accomplices
who had been granted immunity, and that the jury could therefore not have
reasonably believed them.      We disagree.     The decision whether to believe
a witness is uniquely the province of the jury; "[w]e do not judge the
credibility of witnesses."     United States v. Hankins, 931 F.2d 1256, 1258-
59 (8th Cir.), cert. denied, 502 U.S. 886 (1991).             We conclude that,
relying on the testimony of these witnesses, a reasonable jury could find
beyond a reasonable doubt that a conspiracy to distribute cocaine base in
fact existed, and that each of the defendants were active, knowing, and
voluntary participants in the conspiracy to distribute cocaine base.              See
Robbins, 21 F.3d at 299.


                                        IV.


     Defendants contend that their convictions for conspiracy to commit
arson and for using and carrying a destructive device during and in
relation to a crime of violence and in relation to a drug trafficking crime
were duplicative, and therefore violative of the




                                        -12-
Fifth Amendment's Double Jeopardy clause, because they involved the same
explosive device.   We review a double jeopardy claim de novo.   See United
States v. Bennett, 44 F.3d 1364, 1369 (8th Cir.), cert. denied, 116 S. Ct.
98 (1995).


     "The double jeopardy clause protects [defendants] against, among
other things, multiple punishments for the same offense--unless there is
a clear indication of contrary legislative intent."      United States v.
Jones, 34 F.3d 596, 601 (8th Cir. 1994) (citations and quotations omitted),
cert. denied, 115 S. Ct. 1701 (1995).       Where we are faced only with
cumulative sentences imposed in a single trial for the same conduct,

     the Double Jeopardy Clause does no more than prevent the
     sentencing court from prescribing greater punishment than the
     legislature intended.    Further, where Congress specifically
     authorizes cumulative punishment under two statutes, regardless
     of whether those two statutes proscribe the 'same' conduct . .
     . the trial court or jury may impose cumulative punishment
     under such statutes in a single trial.


United States v. Halford, 948 F.2d 1054, 1056 (8th Cir. 1991) (quotations
omitted, ellipsis in original), cert. denied, 503 U.S. 996 (1992).


     The defendants were properly convicted for both a violation of 18
U.S.C. § 924(c) and for conspiracy to commit arson.         Section 924(c)
provides that

     Whoever, during and in relation to any crime of violence or
     drug trafficking crime (including a crime of violence or drug
     trafficking crime which provides for an enhanced punishment if
     committed by the use of a deadly or dangerous weapon or device)
     for which he may be prosecuted in a court of the United States,
     uses or carries a firearm, shall, in addition to the punishment
     provided for such crime of violence or drug trafficking crime,
     be sentenced to imprisonment for five years, and if the firearm
     is . . . a destructive device . . . to imprisonment for thirty
     years. . . .




                                   -13-
Because § 924(c) "applies even where another criminal statute provides for
enhanced punishment for using a weapon, Congress [has] clearly authorized
the cumulative punishment."        Halford, 948 F.2d at 1056.           Thus, "the
imposition of the [30]-year mandatory sentence under the Firearms Act [18
U.S.C. § 924(c)] in addition to the sentence for the underlying crime of
violence or drug-trafficking crime does not constitute double jeopardy."
Jones, 34 F.3d at 601.4


                                       V.


     Finally, the defendants contend that the district court abused its
discretion in making several rulings during the course of trial.              Most
significantly, the defendants argue that the district court abused its
discretion in dismissing juror Lewis, the jury panel's sole minority
member.


     During   voir   dire,   the   district    court   disallowed   a   government
peremptory strike of Lewis, the jury panel's only African-American, citing
Batson v. Kentucky, 476 U.S. 79 (1986).       On the evening of Thursday, April
6, 1995, Lewis became ill, and sought help at an




      4
      In any event, we note that there can be no double jeopardy
claim for multiple indictments for the same conduct if each charge
"'requires proof of a fact which the other does not.'" Ball v.
United States, 470 U.S. 856, 861 (1985) (quoting Blockburger v.
United States, 284 U.S. 299, 304 (1932)). A conviction under 18
U.S.C. § 924(c) requires proof that the defendant used or carried
a firearm, including a destructive device, "during and in relation
to any crime of violence or drug trafficking crime." By contrast,
"[c]onspiracy to commit arson requires that two or more individuals
plan to use fire [or explosives] in maliciously destroying or
damaging a building used in interstate commerce and one or more of
the conspirators must perform an act to further the object of the
conspiracy. 18 U.S.C. §§ 371 and 844(i). The actual use of fire
[or an explosive device] is not a requirement of the statute."
United States v. Riggio, 70 F.3d 336, 338 n.11 (5th Cir. 1995),
cert. denied, 116 S. Ct. 1366 (1996). Because the government had
to prove different facts to secure convictions under § 924(c) and
§ 371, there could be no double jeopardy bar in this case.

                                     -14-
emergency room.   On April 7, 1995, the fourth, and what was to be the
final, day of trial, the district court, noting that Lewis "must see her
personal physician today, and she didn't sound very good at all," Trial Tr.
at 787, dismissed Lewis and placed an alternate on the jury panel.     In so
doing, the district court expressed a concern for trial expediency and
consideration for the scheduled witnesses.


     Responding to defendants' in-chambers argument that Batson supported
a continuance rather than the dismissal of the jury's sole African-
American, the district court stated:


     Batson doesn't say that there's a need--a requirement to have
     different races represented on the jury. . . . [Batson] holds
     that you cannot exercise a [peremptory] challenge on a juror
     because of their race. That's what Batson holds, and I don't
     understand Batson to establish different standards for
     determining when an active juror should be discharged and
     replaced with an alternate juror at all, so I don't think that
     Batson is offended by what I did here this morning.


Trial Tr. at 792-93.


     Defendants seem to argue that the district court's discretion should
be more limited when dismissing a jury panel's sole African-American than
when dismissing any other juror.    We agree with the district court that
Batson does not mandate differing standards for the dismissal of jurors
based on their race; indeed, it requires just the opposite.    See Batson,
476 U.S. at 85 (describing "the Court's unceasing efforts to eradicate
racial discrimination in the procedures used" to select juries).5   The sole


     5
     In explaining its reasons for dismissing Lewis, the district
court stated:

          The practice I followed this morning when I excused
     the juror after I personally spoke with her . . . is the
     same practice I have consistently employed throughout the
years in a situation like this where a juror calls in ill. . . . I
did that without regard to race one way or the other.          It's
precisely what I would have done if it had been one of the 11 white
jurors who called in ill.         I would have, under the same
circumstances, excused that juror and activated the first alternate
juror.

                                   -15-
issue is whether the




Trial Tr. at 791-92. Defendants do not claim, and we agree that
"there would be no basis for any such claim, that Judge Vietor's
handling of Juror Lewis was in any manner racially motivated." Br.
of Appellant Arline at 12.

                              -16-
district court properly removed an ill juror.       "The decision of whether or
not to remove a juror is normally vested in the wise discretion of the
trial court.    If the record shows a legitimate basis for his decision,
there is no abuse of that discretion."          United States v. Key, 717 F.2d
1206, 1209 (8th Cir. 1983) (per curiam).       While "a reasonable delay in the
interest of the ultimate goal of justice is often the most prudent choice,"
Rush v. Smith, 56 F.3d 918, 921 n.1 (8th Cir. 1995) (en banc), cert.
denied, 116 S. Ct. 409 (1995), the district court is in the best position
to determine whether a delay will, under the specific circumstances of a
given case, be reasonable.    We believe that the district court stated a
legitimate basis for its decision to dismiss Lewis from the jury panel, and
therefore did not abuse its discretion.


     An   extended   discussion   of   the    defendants'   remaining   points   is
unnecessary.   See 8th Cir. R. 47(b).    The district court did not abuse its
discretion in denying a continuance to McMasters, who had retained new
counsel immediately prior to the scheduled trial date.            Similarly, the
district court did not abuse its discretion in issuing an instruction on
accomplice testimony patterned after Eighth Circuit Model Jury Instruction
4.05, rather than an instruction which advised the jury to exercise greater
caution in considering accomplice testimony; we have specifically held
"that no absolute and mandatory duty is imposed upon the trial court to
advise the jury by instruction that they should consider the testimony of
an uncorroborated accomplice with caution."        United




                                       -17-
States v. Schoenfeld, 867 F.2d 1059, 1062 (8th Cir. 1989) (per curiam).
Finally, the district court did not abuse its discretion when it issued a
jury instruction on the conspiracy to commit arson charge.     Cf. United
States v. Martin, 63 F.3d 1422, 1428 n.2 (7th Cir. 1995) (noting that jury
instruction, which stated that an "activity affecting interstate commerce"
included "rental of an apartment building," correctly stated the law).


     Accordingly, we affirm the judgment of the district court.


     A true copy.


           Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -18-